DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application on 8/30/22 after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. The request, however, lacks the fee required by 37 CFR 1.17(e) and/or the submission required by 37 CFR 1.114. Accordingly, the RCE is improper and any time period running was not tolled by the filing of the improper request.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/30/22 has been entered. Claims 1-3, 5, and 7-15 remain pending in the application.
Response to Arguments
Applicant’s arguments regarding the 35 USC 103 rejection of claims 1 and 3-4, have been considered but are moot because the arguments do not apply to the references being used in the current rejection. Note discussion of US Publication 2017/0295898 by Zhu, below.
Applicant's arguments filed 8/30/2022, regarding the 35 USC 102 rejections of Claims 1-3, 5, and 7-15  have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Selvi does not teach that the frame can be assembled piece-by-piece (Page 5,  Para 3; Pag 7, Para 4), the examiner disagrees, pointing out that fig 1 shows that the frame consists of multiple pieces  that would need to be assembled piece-by-piece (See the detailed description of the rejection of claim 1 below).
Regarding Applicant’s assertion that Selvi does not teach the first perimeter around the top panel is stitched(Page 6,  Para 4; Pag 7, Para 1), the examiner disagrees, pointing out Selvi teaches that the top panel is stitched around the entire perimeter (See the detailed description of the rejection of claim 1 below).

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Examiner interprets “and/or” as “or”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5, 7-15 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being obvious by International Publication GB2552486 by Selvi (Here forth “Selvi”) and US Publication 2017/0295898 by Zhu (Here forth “Zhu”).
Regarding claim 1, Selvi discloses: A suitcase comprising: 
a frame (Fig 1, the frame includes top and bottom members 12, 10, and tube members 14 and 16); and  
a fabric cover for the frame (Fig 1, cover 100), 
wherein the fabric cover is provided external to all outer edges of the frame (Fig 6, the cover 100 is pulled over the top and bottom members 12 and 10, externally covering them, thus covering all the outer edges), and the outer edges of the frame internally tension the fabric cover to locate the fabric cover (Pg. 10 line 4; the cover is made of woven fabric, which, when placed around , and supported by molded frame 12, the own weight of the fabric would pulls it down so there is at least some tension within the cover fabric, not to mention molded frame 10 also applies a certain amount of force on the woven fabric, adding to the tension contributed by the cover’s own weight) and to define the shape of the suitcase (Abstract lines 13-14).
wherein the fabric cover comprises: 
a top fabric cover panel (Fig 7, top panel 108); 
a bottom fabric cover panel (Fig 7-8, bottom panel is shown at the bottom of cover 100 between front panel 104, parallel to top panel 108, and adjacent to planar panel 102); and 
an elongate fabric cover panel (The elongated fabric cover panel includes elements 102, 104 and 122) [Not taught: comprising a contiguous single piece of material] having a first side (Fig 6, first side 104) and an opposing second side (Fig 6, second side 122), wherein the first side is joined to the top fabric cover panel around an entire first perimeter of the top fabric cover panel by a first inward facing seam (Pg.11 lines 1-2, the elongated panel  102+104+122 is attached via stitching or zipper to top and bottom panels around the entirety of the perimeter as shown in figs 5A and 7-8; Fig 6-7, the cover wraps over the elongated frame after the frame is assembled, thereby extending around the elongated members 14 and 16) and  [Not taught: the second side is joined to the bottom fabric cover panel around an entire second perimeter of the bottom fabric cover panel by a second inward facing seam].
Selvi does not disclose that the elongated fabric is a continuous single piece of material.
Zhu discloses a similar article of luggage wherein the elongated fabric is a continuous single piece of material (Fig 1, fabric 13) and the second side is joined to the bottom fabric cover panel around an entire second perimeter of the bottom fabric cover panel by a second inward facing seam (Para 31, the concept of stitching a bottom panel along the entire second perimeter to the elongated panel via a second seam).
It would have been obvious to a person having ordinary skill in the art having the teachings of Selvi and Zhu before them, when the application was filed, to have modified the article of luggage of Selvi to make elongated cover a single piece and the bottom portion of the cover being stitched around the second perimeter, as taught by Zhu, to advantageously provide less portion on the luggage where the stitching can come apart if the luggage is handled roughly, and to provide the user the ability to detach the bottom portion of the cover which is most likely to experience wear and tear and replace it.

Regarding claim 2, Selvi as modified further discloses: wherein the fabric cover (Fig 6. cover 100 is made of woven fabric Pg. 10 line 4) is provided separately from the frame and is detached from the frame (Fig 6, as seen in the figure, the cover is not manufactured together with the frame of the suitcase, but is assembled separately, and there for provided separately; as the cover has no manufactural attachment to the frame, it is detachable from the frame).
Regarding claim 3, Selvi as modified further discloses: wherein the frame includes: 
a top moulded section (Fig 6, top member 12); 
a bottom moulded section (Fig 6, bottom member 10): and 
a plurality of elongate members connected between the top moulded section and the bottom moulded section (Fig 6, the elongated members 14 and 16 connect to both the top and bottom members).
Regarding claim 5, Selvi as modified includes all of the limitations including wherein the contiguous single piece of material of the elongate fabric cover panel includes a first end joined directly to an opposing second end of the contiguous single piece of material (See the detailed description of the rejection of claim 1) .

    PNG
    media_image1.png
    441
    395
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 5A of Selvi
Regarding claim 7, Selvi as modified discloses: wherein each elongate member defines an outer edge of the shape-defining suitcase (Fig 6, the elongated members form the outer edge of the suitcase).
Regarding claim 8, Selvi as modified discloses: wherein the frame forms a substantially parallelepiped shape (Fig 4, parallelepiped shapes include rectangles).
Regarding claim 9, Selvi as modified discloses: wherein: the suitcase comprises a telescopic handle (Figs 5A and 5B show the telescopic handles can be extended in a telescopic fashion), the handle extending through the fabric cover from a support member that is attached to the frame (Fig 6, the cover 100 is placed on frame after which the arms 74 of the telescopic handle fit into the reinforcement members attached above the cover, thereby attaching the handle to the frame through the fabric cover).
Regarding claim 10, Selvi as modified discloses: a plurality of wheel assemblies, each wheel assembly attached to the frame through the fabric cover (Fig 6, the cover 100 is placed on frame after which the wheels are attached over the cover to the frame, thereby attaching the wheel assembly to the frame through the fabric cover).
Regarding claim 11, Selvi as modified discloses: a lid formed in the elongate fabric cover panel, the lid configured to extend across only one major surface of the suitcase (Fig 4-5B show that this lid only extends across one major surface).
Regarding claim 12, Selvi as modified includes all of the limitations including wherein the contiguous single piece of material of the elongate fabric cover extends around the elongate members of the frame (See the detailed description of the rejection of claim 1).
Regarding claim 13, Selvi as modified further discloses: the elongate members are rods (Fig 6-7, the elongated members 14 and 16 can be seen to be rods).
Regarding claim 14, Selvi as modified further discloses: the top moulded section and/or the bottom moulded section (Fig 1, the frame includes top and bottom members 12, 10) include a plurality of edge defining regions configured to provide a shape defining surface for the fabric cover (Abstract lines 13-14 and Fig 6-7, the moulded sections can be seen to have solid edge defining regions).
Regarding claim 15, Selvi discloses: a first step of joining plurality of a fabric cover panels together to form a fabric cover (Pg.11 lines 1-2, the elongated panel is attached via stitching and zipper to top and bottom panels around the perimeter; Fig 4-5 shows the panel covers being already joined, therefore the reference teaches the first step of the method); 
wherein the plurality of fabric cover panels comprises: 
a top fabric cover panel (Fig 7, top panel 108);
 a bottom fabric cover panel(Fig 7-8, bottom panel is shown at the bottom of cover 100 between first panels 104, parallel to top panel 108, and adjacent to planar panel 102); and 
an elongate fabric cover panel (Fig 6-7, the elongated panel has a first side 104 and second side 122) comprises [Not taught: a contiguous single piece of material having a first side and an opposing second side], 
wherein [Not taught: the contiguous single piece of material] of the elongate cover panel (The elongated fabric cover panel includes elements 102, 104 and 122) is joined on the first side to the top fabric cover panel around the entire first perimeter of the top fabric cover panel by a first inward facing seam and joined on an opposing the second side to the bottom fabric cover panel around the entire second perimeter of the bottom fabric cover panel by a second inward facing seam (Pg.11 lines 1-2, the elongated panel  102+104+122 is attached via stitching or zipper to top and bottom panels around the entirety of the perimeter as shown in figs 5A and 7-8); and
a second step of assembling a frame piece-by piece inside the fabric cover (Fig 6 shows the assembly of top and bottom mold 10 and 12 together via elongated members 14 and 16, as the assembly comprises of multiple pieces, they would be assembled piece-by-piece), an inside of the fabric cover accessed through an opening in the fabric cover such that outer edges of the frame internally tension (Pg. 10 line 4 - the cover is made of woven fabric, which, when placed around the frame and supported by molded frame 12 , the own weight of the fabric would pulls it down so there is at least some tension, not to mention molded frame 10 also applies a certain amount of force on the woven fabric; Fig 6-7 shows the assembling of the cover on the frame, therefore the reference teaches this aspect of the step) the fabric cover to locate the fabric cover to define the shape of the suitcase (Fig 6. non-rigid cover 100 is made of woven fabric assembled on frame defines the shape of the suitcase, therefore the rest of this step is taught by this reference).
Selvi does not disclose that the elongated fabric is a continuous single piece of material.
Zhu discloses a similar article of luggage wherein the elongated fabric is a continuous single piece of material (Fig 1, fabric 13) and the second side is joined to the bottom fabric cover panel around an entire second perimeter of the bottom fabric cover panel by a second inward facing seam (Para 31, the concept of stitching a bottom panel along the entire second perimeter to the elongated panel via a second seam).
It would have been obvious to a person having ordinary skill in the art having the teachings of Selvi and Zhu before them, when the application was filed, to have modified the article of luggage of Selvi to make elongated cover a single piece and the bottom portion of the cover being stitched around the second perimeter, as taught by Zhu, to advantageously provide less portion on the luggage where the stitching can come apart if the luggage is handled roughly, and to provide the user the ability to detach the bottom portion of the cover which is most likely to experience wear and tear and replace it.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 2015/0129384 by Mertens (Fig 3, concept of stitching side panels and front panels to the bottom and top panels);
US Patent 1974872 issued to Lunn (Fig 6: inward facing seam);
US Publication 20170086549 by Caputo (Fig 1: Frame top and bottom with elongated members and cover);
US Publication 20160345701 by Selvi (Fig 1: Telescopic Handle);
US Publication 20160206069 by Tong (Fig 2: Frame);
US Publication 20140041977 by Chang ( Fig 3: Telescopic handle).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733